                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DESMOND EASLEY and
SHOSHAWNA KIRKENDOLL,
         Plaintiffs,

      v.                                             Case No. 18-C-1803

SALLY BEAUTY SUPPLY LLC,
           Defendant.
______________________________________________________________________

                               DECISION AND ORDER

      Plaintiffs Desmond Easley and Shoshawna Kirkendoll allege claims against

defendant Sally Beauty Supply LLC under 42 U.S.C. § 1981. Before me now is Sally

Beauty’s motion for summary judgment.

                                  I. BACKGROUND

      Desmond Easley is a 58-year-old African American male. Shoshawna Kirkendoll

is a 41-year-old African American female. In early March, they and their eight-year-old

daughter visited a Sally Beauty Supply store in Milwaukee, Wisconsin. The store was

small and had only three isles. During the visit, a store employee assisted Easley and

Kirkendoll in locating merchandise. Kirkendoll purchased some items, but Easley did not

because the store did not have what he wanted.

      The plaintiffs and their daughter returned to the same Sally Beauty Supply store

on the afternoon of March 8, 2017. They shopped for about 25 or 30 minutes. During this

visit, the plaintiffs believed that store employees, who were Caucasian, were observing

them closely. Easley overheard a store employee whisper, “watch them, watch them.”

ECF No. 25-5 at 11 (Deposition page 23). One employee approached Kirkendoll multiple




           Case 2:18-cv-01803-LA Filed 10/21/20 Page 1 of 7 Document 31
times and asked her if she was “okay.” ECF 25-6 at 8 (Deposition page 14). The plaintiffs

believed that, at one point, a security guard came near them and pretended to shop. While

the plaintiffs were in the store, all the other customers were Caucasian, and the plaintiffs

did not observe store employees monitoring the Caucasian shoppers as closely as they

monitored them. When the plaintiffs finished shopping, Kirkendoll purchased the products

she wanted. Easley did not attempt to purchase anything.

       On March 9, 2017 (or possibly a few days later), the plaintiffs returned to the Sally

Beauty Supply store to complain about how they were treated during their prior visit. They

encountered an employee whom they did not remember seeing during the prior visit and

asked this employee to give them the store manager’s number. The employee told the

plaintiffs that she could not give out the manager’s number, but that she could take the

plaintiffs’ number and have the store manager call them. Easley did not find this offer

acceptable and demanded the store manger’s number. Easley thought that the employee

was being rude. He and Kirkendoll remained in the store for 15 or 20 minutes and

continued to demand the manager’s number. The employee eventually told Easley to

leave the store, and he said that he did not have to. The employee called security, but

Easley and Kirkendoll left the store before security arrived.

       Based on their belief that Sally Beauty treated them differently because of their

race, the plaintiffs commenced this suit under 42 U.S.C. § 1981, which prohibits racial

discrimination in the making and enforcement of contracts. Sally Beauty moves for

summary judgment.




                                             2



          Case 2:18-cv-01803-LA Filed 10/21/20 Page 2 of 7 Document 31
                                     II. DISCUSSION

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the light

most favorable to the non-moving party and must grant the motion if no reasonable juror

could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986).

       To establish a claim under § 1981, the plaintiffs must show that (1) they are

members of a racial minority; (2) the defendant intended to discriminate on the basis of

race; and (3) the discrimination concerned one or more of the activities enumerated in the

statute (i.e., the making and enforcing of a contract). Morris v. Office Max, Inc., 89 F.3d

411, 413 (7th Cir. 1996). Litigation involving § 1981 most commonly involves the right to

make and enforce contracts of employment. Id. However, claims under § 1981

occasionally arise out of a plaintiff’s experience shopping at a retail store. See id.

Importantly, though, § 1981 does not provide a general remedy for all racial discrimination

that may occur in a retail setting. See Kinnon v. Arcoub, Gopman & Associates, Inc., 490

F.3d 886, 892 (11th Cir. 2007) (“Section 1981 does not provide a general cause of action

for all racial harassment that occurs during the contracting process.”); Arguello v. Conoco,

Inc., 330 f.3d 355, 358 (5th Cir. 2003) (“Section 1981 does not provide a general cause

of action for race discrimination.”); Garrett v. Tandy Corp., 295 F.3d 94, 100 (1st Cir.

2002) (“The legislative history of the 1991 amendment makes it crystal clear that

Congress did not intend to convert section 1981 into a general prohibition against race

discrimination.”); Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir.

2001) (“Section 1981 does not provide a general cause of action for race discrimination.”);

                                             3



          Case 2:18-cv-01803-LA Filed 10/21/20 Page 3 of 7 Document 31
Hampton v. Dillard Dept. Stores, Inc., 247 F.3d 1091 (10th Cir. 2001) (observing that

§ 1981 does not protect “the mere expectation of being treated without discrimination

while shopping”).

      In the present case, the plaintiffs are members of a racial minority and therefore

have satisfied the first element of a claim under § 1981. I will assume for purposes of

summary judgment that the plaintiffs’ testimony that they were being watched more

closely than Caucasian customers creates a genuine dispute over whether Sally Beauty

intended to discriminate against them during their shopping trip on March 8, 2017. 1 As

explained below, the problem for the plaintiffs is the third element—they have not shown

that the discrimination concerned the making or enforcement of a contract.

      The Seventh Circuit has held that, in the retail setting, to show that discrimination

involved the making or enforcement of a contract, the plaintiffs must show that store

employees denied them admittance or service or otherwise prevented them from

purchasing goods or services because of their race. See Morris, 89 F.3d at 414–15. In

Morris, the plaintiffs were not denied admittance or service and were allowed to purchase

items, but store employees believed that the plaintiffs were shoplifters and called the

police. The Seventh Circuit held that, even if the store’s action in calling the police was

the product of racial discrimination, it would not amount to a violation of § 1981 because

nothing the store did prevented the plaintiffs from making purchases.



1 The plaintiffs do not claim that Sally Beauty committed a separate violation of § 1981
during their subsequent trip to the store to ask for the store manager’s number. Thus, I
do not discuss whether the store’s refusal to provide the manager’s number was
discriminatory other than to note that the plaintiffs have not produced evidence suggesting
that it was.
                                            4



         Case 2:18-cv-01803-LA Filed 10/21/20 Page 4 of 7 Document 31
       In the present case, the plaintiffs do not claim that Sally Beauty denied them

admittance or service or prevented them from purchasing whatever items they wished to

purchase from the store. Instead, they contend that employees watched them closely to

prevent theft. This case is therefore indistinguishable from Morris. In both cases, the

discriminatory act was assuming that members of a racial minority were more likely to be

shoplifters. Indeed, the store’s action in Morris was arguably more degrading than Sally

Beauty’s alleged conduct here, for in Morris the store called the police while Sally Beauty

only kept an eye on the plaintiffs and did not intervene in their shopping experience.

       The plaintiffs contend that Morris was wrongly decided and urge me to rely on a

case decided by the Sixth Circuit, Christian v. Wal-Mart Stores, Inc., 252 F.3d 862, 868

(6th Cir. 2001), which, the plaintiffs claim, holds that plaintiffs can establish a prima facie

case of discrimination under § 1981 by showing that they “received services in a markedly

hostile manner.” However, I am bound by Seventh Circuit cases and could not depart

from Morris even if I agreed with the plaintiffs that it was wrongly decided. See Donohoe

v. Consol. Operating & Prod. Corp., 30 F.3d 907, 910 (7th Cir. 1994).

       In any event, Christian does not aid the plaintiffs. That case involved the second

element of a claim under § 1981 (intent to discriminate) rather than the third (whether the

plaintiffs were denied their right to make and enforce contracts). The Sixth Circuit’s

“markedly hostile” test allows plaintiffs to establish a prima facie case that the defendant

intended to discriminate against them by showing that the defendant’s employees treated

the plaintiffs in a markedly hostile manner. See Christian, 252 F.3d at 872. But Christian

does not hold that receiving services in a markedly hostile manner is sufficient to establish

a claim under § 1981. Instead, Christian recognizes that the plaintiffs must also show that

                                              5



          Case 2:18-cv-01803-LA Filed 10/21/20 Page 5 of 7 Document 31
they were either asked to leave the store before completing purchases, refused services,

or refused access to the store. Id. at 873.

       In Christian, the third element was clearly satisfied because the defendant had

required the plaintiffs to leave its store before they could complete their purchases. 252

F.3d at 864, 866. Indeed, the Sixth Circuit expressly noted that the case involved “none

of the difficulties that other courts have encountered in determining whether there was a

valid contract interest at stake.” Id. at 874. The court then pointed to cases from the

Seventh Circuit, including Morris, as examples of those that involved the difficulty of

determining whether there was a valid contract interest at stake. See id. Thus, the Sixth

Circuit has not adopted a different approach to the make-and-enforce-contracts element

of a § 1981 claim than has the Seventh Circuit.

       Finally, even if receiving services in a markedly hostile manner could satisfy the

third element of a § 1981 claim, the plaintiffs still would not survive summary judgment.

The Sixth Circuit has identified several “factors” that are relevant to determining whether

the plaintiff received services in a markedly hostile manner. These include “whether the

conduct is (1) so profoundly contrary to the manifest financial interests of the merchant

and/or her employees; (2) so far outside of widely-accepted business norms; and (3) so

arbitrary on its face, that the conduct supports a rational inference of discrimination.”

Christian, 252 F.3d at 871. 2 Here, the plaintiffs allege that employees of Sally Beauty



2 Note that the way the Sixth Circuit described these factors highlights that they are
designed to address the second element of a § 1981 claim rather than the third: the
factors are designed to determine whether the defendant’s conduct “supports a rational
inference of discrimination,” not whether the defendant impaired the plaintiff’s right to
make and enforce contracts.
                                              6



          Case 2:18-cv-01803-LA Filed 10/21/20 Page 6 of 7 Document 31
watched them closely to prevent shoplifting. They do not allege that the employees

accused them of shoplifting, called the police, or used racial slurs or insulting language.

Obviously, preventing shoplifting is part of the ordinary business of retail stores, and thus

the employees’ conduct was not profoundly contrary to the manifest financial interests of

Sally Beauty, was not outside of widely-accepted business norms, and was not arbitrary

on its face.

                                    III. CONCLUSION

       For the reasons stated, IT IS ORDERED that Sally Beauty’s motion for summary

judgment is GRANTED. The Clerk of Court shall enter final judgment.

       Dated at Milwaukee, Wisconsin, this 21st day of October, 2020.



                                                  s/Lynn Adelman__________
                                                  LYNN ADELMAN
                                                  United States District Judge




                                             7



          Case 2:18-cv-01803-LA Filed 10/21/20 Page 7 of 7 Document 31
